EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the purchase of shares on the New York Stock Exchange.The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 8/6/2012 Purchase 1 8/7/2012 Purchase 2 8/8/2012 Purchase 3 8/9/2012 Purchase 4 8/10/2012 Purchase 5 8/13/2012 Purchase 6 8/14/2012 Purchase 7 8/15/2012 Purchase 8 8/16/2012 Purchase 8/20/2012 Purchase 9 8/21/2012 Purchase 8/22/2012 Purchase 10 8/23/2012 Purchase 11 8/24/2012 Purchase 12 8/27/2012 Purchase 8/28/2012 Purchase 13 8/30/2012 Purchase 14 8/31/2012 Purchase 15 9/5/2012 Purchase 16 9/6/2012 Purchase 17 9/7/2012 Purchase 18 9/10/2012 Purchase 19 9/11/2012 Purchase 20 9/12/2012 Purchase 21 9/13/2012 Purchase 22 1 Executed at prices ranging from 4.82 - 4.90 2 Executed at prices ranging from 4.90 - 5.00 3 Executed at prices ranging from 4.92 - 4.95 4 Executed at prices ranging from 4.84 - 4.86 5 Executed at prices ranging from 4.75 - 4.83 6 Executed at prices ranging from 4.63 - 4.70 7 Executed at prices ranging from 4.68 – 4.8350 8 Executed at prices ranging from 4.75 - 4.775 9 Executed at prices ranging from 4.74 - 4.75 10 Executed at prices ranging from 4.65 - 4.67 11 Executed at prices ranging from 4.49 - 4.56 12 Executed at prices ranging from 4.54 - 4.58 13 Executed at prices ranging from 4.55 - 4.56 14 Executed at prices ranging from 4.52 - 4.60 15 Executed at prices ranging from 4.45 - 4.55 16 Executed at prices ranging from 4.50 - 4.60 17 Executed at prices ranging from 4.54 - 4.60 18 Executed at prices ranging from 4.56 - 4.585 19 Executed at prices ranging from 4.46 - 4.50 20 Executed at prices ranging from 4.49 - 4.50 21 Executed at prices ranging from 4.48 - 4.50 22 Executed at prices ranging from 4.50 - 4.550
